    Case 1:19-cv-06485-RLM Document 33 Filed 12/07/20 Page 1 of 8 PageID #: 1342




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 IN RE HENRY SCHEIN, INC. DERIVATIVE
 LITIGATION,

This Document Relates to: ALL ACTIONS                                       JUDGMENT

                                                                            19-cv-06485-RLM
 ---------------------------------------------------------------X
         An Order of the Honorable Roanne L. Mann, United States Magistrate Judge, having been filed

 on December 4, 2020, granting the motion for settlement; and dismissing this action on the merits and

 with prejudice, without fees or costs to any party except as otherwise provided in the Settlement

 Agreement; it is

        ORDERED and ADJUDGED that the motion for settlement is granted; that this action is

 dismissed on the merits and with prejudice, without fees or costs to any party except as otherwise

 provided in the Settlement Agreement; and that the settlement is as follows:

        1. Incorporation of Settlement Agreement – This Order Approving Settlement (the “Order”)

 incorporates and makes a part hereof the April 30, 2020 Stipulation of Settlement, a copy of which is

 attached to the Order. To the extent definitions for any defined terms do not appear in this Order, the

 Court adopts and incorporates the definitions in the Stipulation of Settlement.

        2. Jurisdiction – The Court has personal jurisdiction over all Securities Holders of Schein in

 connection with the claims that were, could have been or could be asserted in this Consolidated

 Derivative Action, and has subject matter jurisdiction over the Consolidated Derivative Action,

 including jurisdiction to approve the Settlement Agreement and dismiss the claims in this Consolidated

 Derivative Action with prejudice.

         3. Adequacy of Derivative Plaintiffs and Derivative Plaintiffs’ Counsel – Pursuant to Federal

 Rule of Civil Procedure 23.1, Derivative Plaintiffs and Derivative Co-Lead Counsel have fully and
   Case 1:19-cv-06485-RLM Document 33 Filed 12/07/20 Page 2 of 8 PageID #: 1343




adequately represented the other Securities Holders and Schein’s interests for purposes of entering into

and implementing the Settlement Agreement and the proposed Settlement.

      4. Proof of Notice – The Settling Parties filed with the Court adequate proof regarding distribution

of the Notice materially consistent with directives in the Preliminary Approval Order.

       5. Notice to Securities Holders – The Court finds that the Notice provided to Securities Holders

regarding the Settlement Agreement was simply written and readily understandable and that the Notice

and notice methodology (i) constituted the best practicable notice, (ii) were reasonably calculated, under

the circumstances, to apprise Securities Holders of the pendency of this Consolidated Derivative Action,

the claims asserted, the terms of the proposed Settlement, and Securities Holders’ right to object to the

proposed Settlement and to appear at the Fairness Hearing, (iii) were reasonable and constituted due,

adequate and sufficient notice to all persons entitled to receive notice and (iv) met all applicable

requirements of the Federal Rules of Civil Procedure, the United States Constitution (including the Due

Process Clause), the Rules of this Court, and any other applicable law.

       6. Settlement Approval – The terms and provisions of this Settlement Agreement have been

entered into in good faith and under the auspices of an experienced mediator, who has filed a submission

in support of the proposed Settlement. The terms and provisions of the Settlement Agreement are hereby

fully and finally approved as fair, reasonable and adequate as to, and in the best interests of, Schein and

its Securities Holders, and in full compliance with all applicable requirements of the Federal Rules of

Civil Procedure, the United States Constitution (including the Due Process Clause), the Rules of the

Court and any other applicable law.

       7. Implementation of the Settlement Agreement – The Settling Parties and their counsel are

directed to implement and consummate the Settlement Agreement according to its terms and conditions.

      8. Binding Effect – The Stipulation of Settlement, a copy of which is attached to this Order, and
   Case 1:19-cv-06485-RLM Document 33 Filed 12/07/20 Page 3 of 8 PageID #: 1344




this Order shall be forever binding on the Releasors and Releasees as to all claims and issues that have

been, could have been or could be raised in the Derivative Actions against the Releasees and as to all

Released Securities Holders/Company Claims against Schein and the other Releasees. As to all such

claims and issues, this Order shall have res judicata and other preclusive effect in all pending and future

lawsuits or other proceedings maintained by or on behalf of Schein.

       9. Releases and Waivers – The Release set forth in Section VI of the Stipulation of Settlement

and its relevant definitions are expressly incorporated herein in all respects and shall be deemed a part

of this Order as if fully set forth herein. The Release shall be effective as of the Final Settlement Date.

The Settling Parties agree and acknowledge that the Release provisions constitute essential terms of the

Settlement Agreement. Nothing herein shall in any way impair or restrict the rights of any Settling Party

to enforce the terms of the Settlement Agreement or this Order.

       10. Permanent Injunction – Subject to the reservations set out in Section VI.A.5 of the Stipulation

of Settlement, the Court hereby permanently bars and enjoins:

      a. Derivative Plaintiffs, all other Securities Holders, Schein (whether acting on its own behalf or

by and through its shareholders, or any of them), and/or any of their respective heirs, executors,

administrators, trustees, predecessors, successors, Affiliates, representatives, attorneys and assigns, and

anyone else purporting to act on behalf of or derivatively for any of the above, from filing, commencing,

prosecuting, intervening in, participating in, or receiving any benefits or other relief from any other

lawsuit, arbitration, or administrative, regulatory, or other proceeding (including a motion or complaint

in intervention in any such action or proceeding if the person or entity filing such motion or complaint

in intervention purports to be acting as, on behalf of, for the benefit of, or derivatively for any of the

above persons or entities) or order, in any jurisdiction or forum, as to the Releasees based on or relating

in any way to the Released Securities Holder/Company Claims; and
   Case 1:19-cv-06485-RLM Document 33 Filed 12/07/20 Page 4 of 8 PageID #: 1345




      b. Derivative Defendants, and anyone else purporting to act on behalf or for the benefit of such

persons or entities, from commencing, prosecuting, intervening in, or participating in any claims or

causes of action relating to the Derivative Defendants’ Mutually Released Claims.

      11. Complete Bar Order – Subject to the reservations set out in Section VI.A.5 of the Stipulation

of Settlement, the Court hereby enters the following bar: a. Any and all persons and entities are

permanently barred, enjoined, and restrained from commencing, prosecuting, or asserting any Claim

against any Releasee arising under any federal, state or foreign statutory or common-law rule, however

styled, whether for indemnification or contribution or otherwise denominated, including Claims for

breach of contract or for misrepresentation, where the Claim is or arises from a Released Securities

Holder/Company Claim and the alleged injury to such person or entity arises from that person’s or

entity’s alleged liability to Schein, including any Claim in which a person or entity seeks to recover

from any of the Releasees (i) any amounts that such person or entity has or might become liable to pay

to Schein and/or (ii) any costs, expenses, or attorneys’ fees from defending any Claim by Schein. All

such Claims are hereby extinguished, discharged, satisfied and unenforceable, subject to a hearing to

be held by the Court, if necessary. The provisions of this paragraph 11.a are intended to preclude any

liability of any of the Releasees to any person or entity for indemnification, contribution or otherwise

on any Claim that is or arises from a Released Securities Holder/Company Claim and where the alleged

injury to such person or entity arises from that person’s or entity’s alleged liability to Schein; provided

however, that if Schein or any Securities Holder on behalf of Schein obtains any judgment against any

such person or entity based upon, arising out of or relating to any Released Securities Holder/Company

Claim for which such person or entity and any of the Releasees are found to be jointly liable, that person

or entity shall be entitled to a credit of an amount that corresponds to the percentage of responsibility

of the applicable Releasee(s) for the loss to Schein.
   Case 1:19-cv-06485-RLM Document 33 Filed 12/07/20 Page 5 of 8 PageID #: 1346




      b. Each and every Releasee is permanently barred, enjoined, and restrained from commencing,

prosecuting, or asserting any Claim against any other person or entity (including any other Releasee)

arising under any federal, state or foreign statutory or commonlaw rule, however styled, whether for

indemnification or contribution or otherwise denominated, including Claims for breach of contract and

for misrepresentation, where the Claim is or arises from a Released Securities Holder/Company Claim

and the alleged injury to such Releasee arises from that Releasee’s alleged liability to Schein, including

any Claim in which any Releasee seeks to recover from any person or entity (including another

Releasee) (i) any amounts any such Releasee has or might become liable to pay to Schein and/or (ii)

any costs, expenses, or attorneys’ fees from defending any Claim by or on behalf of Schein. All such

Claims are hereby extinguished, discharged, satisfied and unenforceable.

      c. Each and every Derivative Defendant is permanently barred, enjoined, and restrained from

commencing, prosecuting, or asserting any Claim against any other Derivative Defendant arising under

any federal, state or foreign statutory or common-law rule, however styled, where the Claim is or arises

from a Derivative Defendants’ Mutually Released Claim. All such Claims are hereby extinguished,

discharged, satisfied and unenforceable.

      d. Notwithstanding anything stated in the Complete Bar Order, if any person or entity (for

purposes of this paragraph 11.d, a “petitioner”) commences against any of the Releasees any action

either (i) asserting a Claim that is or arises from a Released Securities Holder/Company Claim or a

Derivative Defendants’ Mutually Released Claim and where the alleged injury to such petitioner arises

from that petitioner’s alleged liability to Schein or (ii) seeking contribution or indemnity for any liability

or expenses incurred in connection with any such Claim, and if such action or Claim is not barred by a

court pursuant to this paragraph 11 or is otherwise not barred by the Complete Bar Order, neither the

Complete Bar Order nor the Settlement Agreement shall bar Claims by that Releasee against (a) such
   Case 1:19-cv-06485-RLM Document 33 Filed 12/07/20 Page 6 of 8 PageID #: 1347




petitioner, (b) any person or entity who is or was Controlled by, Controlling, or under common Control

with the petitioner, whose assets or estate are or were Controlled, represented, or administered by the

petitioner, or as to whose Claims the petitioner has succeeded, and (c) any person or entity that

participated with any of the preceding persons or entities described in items (a) and (b) of this paragraph

11.d in connection with the assertion of the Claim brought against the Releasee(s); provided however,

that nothing in the Complete Bar Order or Settlement Agreement shall prevent the Settling Parties from

taking such steps as are necessary to enforce the terms of the Settlement Agreement.

      e. If any term of this Complete Bar Order is held to be unenforceable after the date of entry, such

provision shall be substituted with such other provision as may be necessary to afford all of the

Releasees the fullest protection permitted by law from any Claim that is based upon, arises out of or

relates to any Released Securities Holder/Company Claim or any Derivative Defendants’ Mutually

Released Claim, as applicable.

      12. No Admissions – None of the Settlement Agreement, this Order, any of the provisions of the

Settlement Agreement, the negotiation of the Settlement Agreement, the statements or court

proceedings relating to the Settlement Agreement, any document referred to in this Order, any action

taken to carry out this Order, or any prior Orders in this Consolidated Derivative Action shall be (i)

construed as, offered as, received as, used as or deemed to be evidence of any kind in this Consolidated

Derivative Action or any other judicial, administrative, regulatory or other proceeding or action or (ii)

construed as, offered as, received as, used as, or deemed to be evidence of an admission or concession

of any liability or wrongdoing whatsoever on the part of any person or entity, including, without

limitation, Schein and the Derivative Defendants; provided however, that this Order and the Settlement

Agreement may be used as evidence of the terms of the Settlement Agreement, including, without

limitation, the Releases, or to enforce the provisions of this Order and the Court’s Judgment or the
   Case 1:19-cv-06485-RLM Document 33 Filed 12/07/20 Page 7 of 8 PageID #: 1348




Settlement Agreement; provided further that this Order and the Settlement Agreement may be filed in

any action against or by Schein or other Releasees to enforce the terms of this Order and the Settlement

Agreement, including, without limitation, the Complete Bar and the Permanent Injunction, and/or to

support a defense of res judicata, collateral estoppel, release, waiver, good-faith settlement, judgment

bar or reduction, full faith and credit or any other theory of claim preclusion, issue preclusion or similar

defense or counterclaim.

      13. Enforcement of Settlement – Nothing in this Order shall preclude any action to enforce the

terms of the Settlement Agreement.

      14. Payment to Derivative Plaintiffs’ Counsel – In consideration of the substantial benefits

conferred upon and expected to be conferred upon Schein and its shareholders, Schein shall pay or

cause to be paid to Derivative Co-Lead Counsel an Attorneys’ Fees and Expenses Award in the amount

of one million eight hundred fifty thousand dollars ($1,850,000). Such payment shall be made pursuant

to the terms and conditions set out in Section VII of the Stipulation of Settlement.

      15. Payment to Derivative Plaintiffs – In consideration of the substantial benefits conferred upon

and expected to be conferred upon Schein and its shareholders, Derivative Plaintiffs shall be paid five

thousand dollars ($5,000) each. Such payments shall be funded from the Attorneys’ Fees and Expenses

Award.

      16. Modification of Settlement Agreement – The Settling Parties are hereby authorized, without

further notice to or approval by the Court, to agree to and adopt such amendments, modifications and

expansions of the Settlement Agreement and its implementing documents (including all exhibits to the

Stipulation of Settlement) that are not materially inconsistent with this Approval Order or the Judgment

and do not limit the rights of Derivative Plaintiffs, any other Securities Holders, Schein, Derivative

Defendants or any other Releasees or Releasors under the Settlement Agreement.
   Case 1:19-cv-06485-RLM Document 33 Filed 12/07/20 Page 8 of 8 PageID #: 1349




      17. Findings of Good Faith – The Court finds that the Derivative Complaints were filed as to all

defendants (including Schein as a nominal defendant) on a good-faith basis and in accordance with Rule

11 of the Federal Rules of Civil Procedure based upon all publicly available information. The Court

finds that all parties to this Consolidated Derivative Action and their counsel have acted in good faith

and have complied with each requirement of Rule 11 with respect to all proceedings herein.

      18. Without in any way affecting the finality of the Judgment or this Order, and subject to the

dispute-resolution provisions found in Sections V.C and XII.B.2 of the Stipulation of Settlement, this

Court expressly retains exclusive and continuing jurisdiction over the Settlement Agreement, the

Settling Parties, all Securities Holders and all Releasees to adjudicate all issues relating to this

Settlement Agreement, including, without limitation, any issues relating to this Order; provided

however, that nothing in this paragraph 18 shall restrict the ability of the Settling Parties to exercise

their rights under paragraph 16 of this Order. Any action arising under or to enforce the Settlement

Agreement, this Order or the Judgment shall be commenced and maintained only in this Court.

      19. Dismissal of Consolidated Derivative Action – The claims asserted against the Releasees in

this Consolidated Derivative Action and any and all other actions consolidated into the Consolidated

Derivative Action are hereby dismissed on the merits and with prejudice, without fees or costs to any

party except as otherwise provided in this Order and in the Settlement Agreement.

Dated: Brooklyn, New York                                    Douglas C. Palmer
       December 7, 2020                                      Clerk of Court

                                                     By:     /s/Jalitza Poveda
                                                             Deputy Clerk
